Exhibit: 10.3




SUBSCRIPTION AGREEMENT




This SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of March 31, 2015 by
and between Cleartronic, Inc., a Florida corporation (the “Company”), and the
undersigned subscribers hereto (the “Investors”).  




ARTICLE I


AUTHORIZATION AND SALE OF THE PURCHASED SHARES

1.1

Authorization of Shares.

The Company has duly authorized the sale and issuance, pursuant to the terms of
this Agreement, of up to 10,000,000 shares of its Series D Convertible Preferred
Stock, par value $.00001 per share (the “Series D Preferred Stock”), having the
rights, restrictions, privileges, and preferences set forth in the Articles of
Amendment to the Articles of Incorporation in the form attached hereto as
Exhibit A (the “Articles of Amendment”).  

1.2

Sale of Shares

Subject to all of the terms and conditions of this Agreement, at the Closings
(as such term is defined below), the Company agrees to issue and sell to the
Investors an aggregate of up to 10,000,000 shares of Series D Preferred Stock,
and the Investors agree to purchase from the Company an aggregate of up to
10,000,000 shares of Series D Preferred Stock (the “Purchased Shares”), at a per
share purchase price equal to $0.50 (the “Purchase Price”).  

1.3

Closings

Each closing of the sale and purchase of the Purchased Shares (the “Closing” and
collectively, “Closings”) shall take place on the date (the “Closing Date” and
collectively, the “Closing Dates”) as the Purchase Price is received by the
Company from each Investor, and shall take place in a separate closing for each
Investor.  At the Closings, the Company will deliver to each Investor one or
more certificates representing the Purchased Shares against payment of the
Purchase Price therefore.  The aggregate Purchase Price for the Purchased Shares
shall be up to $5,000,000 payable by certified check or wire transfer to an
account specified by the Company.

1.4

Use of Proceeds

The Company will use the net proceeds of the Purchased Shares for working
capital.

1.5

Limitation on Conversion.




Notwithstanding anything to the contrary contained herein, the number of shares
of Common Stock that may be acquired by the Investor upon any conversion of the
Purchased Shares (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such conversion (or other issuance), the
total number of shares of Common Stock then beneficially owned by the Investor
and his affiliates and any other persons whose beneficial ownership of Common
Stock would be aggregated with the Investor’s for purposes of Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), does not
exceed 9.999% (the “Maximum Percentage”) of the total number of





1







issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such conversion).  For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  Each
surrender of the certificate(s) representing any portion of the Purchased Shares
for purposes of conversion pursuant to Section 2(b) of the Articles of Amendment
(a “Conversion”) will constitute a representation by the Investor that it has
evaluated the limitations set forth in this paragraph and determined that
issuance of the full number of shares of Common Stock to be issued as a result
of such Conversion is permitted under this paragraph.  The Company’s obligation
to issue shares of Common Stock in excess of the limitation referred to in this
Section 1.5 shall be suspended (and shall not terminate or expire
notwithstanding any contrary provisions hereof) until such time, if any, as such
shares of Common Stock may be issued in compliance with such limitation.  By
written notice to the Company, the Investor shall have the right at any time and
from time to time to reduce its Maximum Percentage immediately upon notice to
the Company in the event and only to the extent that Section 16 of the Exchange
Act or the rules promulgated thereunder (or any successor statute or rules) is
changed to reduce the beneficial ownership percentage threshold thereunder to a
percentage less than 9.999%, but (i) any such waiver or decrease will not be
effective until the 61st day after such notice is delivered to the Company, and
(ii) any such waiver or decrease will apply only to the Investor and not to any
other holder of Series A Preferred Stock.




ARTICLE II


THE CLOSINGS

2.1

Deliveries by the Company at each Closing . At each Closing, the Company shall
deliver to the Investor:

2.1.1

a counterpart of this Agreement;

2.1.2

a stock certificate registered in such Investor’s name, representing the
Purchased Shares purchased by such Investor; and

2.1.3

evidence of the filing of the Articles of Amendment with the Florida Department
of State.

2.2

Deliveries by the Investor at a Closing.  At the Closing, the Investor shall
deliver to the Company:

2.2.1

a counterpart of this Agreement; and

2.2.2

his Purchase Price.

ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As a material inducement to the Investors to enter into and perform their
obligations under this Agreement, except as expressly set forth on the
Disclosure Schedules attached hereto as Exhibit B (which disclosure adequately
describes the exception and specifically references a Section to which it
applies), the Company makes the following representations and warranties to the
Investors, which representations and warranties shall be true, correct, and
complete in all respects on the date hereof and on each of the Closing Dates:





2







3.1

Organization; Good Standing; Qualification; and Power

The Company is duly organized, validly existing and in good standing under the
laws of the State of Florida, and has all requisite power to own, lease, and
operate its assets and to carry on its business as presently being conducted.
The Company is not required to qualify to do business in any other jurisdiction.
 

3.2

Authorization

3.2.1

The Company has all requisite power and authority to execute and deliver all
deliverables and any and all instruments necessary or appropriate in order to
effectuate fully the terms and conditions thereunder and all related
transactions and to perform its obligations thereunder.  Each deliverable has
been duly authorized by all necessary action (corporate or otherwise) on the
part of the Company and its shareholders, and each deliverable has been duly
executed and delivered by the Company, and constitutes the valid and legally
binding obligation of the Company, enforceable in accordance with its terms and
conditions, except as enforceability thereof may be limited by any applicable
bankruptcy, reorganization, insolvency or other laws affecting creditors’ rights
generally or by general principles of equity.

3.2.2

The authorization, issuance (or reservation for issuance), sale and delivery of
the Purchased Shares and the shares of the Company’s common stock, par value
$.00001 per share (“Common Stock”), issuable upon conversion thereof (the
“Conversion Shares”), has been authorized by all requisite action of both the
Board and its shareholders.  The Purchased Shares and the Conversion Shares,
when issued in accordance with the Articles of Amendment, will be validly issued
and outstanding, fully paid, and non-assessable, with no personal liability
attaching to the ownership thereof, free, and clear of any Liens whatsoever and
with no restrictions on the voting rights thereof and other incidents of record
and beneficial ownership pertaining thereto, in each case other than pursuant to
this Agreement.  “Lien” means any security interest, pledge, bailment (in the
nature of a pledge or for purposes of security), mortgage, deed of trust, the
grant of a power to confess judgment, conditional sale or title retention
agreement (including any lease in the nature thereof), charge, encumbrance,
easement, reservation, restriction, cloud, right of first refusal or first
offer, option, or other similar arrangement or interest in real or personal
property.

3.3

Non-contravention

The execution, delivery, and performance by the Company of the deliverables, the
consummation of the transactions contemplated hereby and thereby and compliance
with the provisions hereof and thereof, including the issuance, sale, and
delivery of the Purchased Shares, have not and shall not, (a) violate any law to
which the Company or any of its assets is subject, (b) violate any provision of
the Articles of Amendment and/or the Company’s bylaws, (c) conflict with, result
in a breach of, constitute a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify, or cancel, or
require any notice under any Material contract to which the Company is a party
or by which any of the assets of the Company are bound, or (d) result in the
imposition of any Lien upon any of the assets of the Company.  Except as have
been made or obtained prior to the Closing, and other than state blue sky
securities filings, the Company has not been nor is required to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any governmental entity or any other person for the valid authorization,
issuance, and delivery of this Agreement or any of the Purchased Shares.
 “Material”, “Material Adverse Change” and “Material Adverse Effect” shall mean
the occurrence of any single event, or any series of related events, or set of
related circumstances, which would have a material adverse effect on the
condition (financial or other), business, results of operations, ability to
conduct business, properties or prospects of the Company.





3







3.4

Equity Investments

The Company does not own, directly or indirectly, any capital stock, partnership
interest, or joint venture interest in, or any security issued by, any other
person.

3.5

Bankruptcy, Etc.

The Company is not involved in any proceeding by or against the Company as a
debtor before any governmental entity under Title 11 of the United States Code
or any other insolvency or debtors’ relief act, whether state or federal, or for
the appointment of a trustee, receiver, liquidator, assignee, sequestrator, or
other similar official for any part of the property of the Company.  

3.6

SEC Filings; Financial Statements

The Company has filed all reports, schedules, forms, statements, and other
documents required to be filed by the Company under the Securities Act of 1933,
as amended (“Securities Act”), and the Securities Exchange Act of 1934, as
amended (“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension.
 As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports (“Financial Statements”)
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  The Financial Statements have been prepared in accordance with
United States Generally Accepted Accounting Principles (“GAAP”), except as may
be otherwise specified in the Financial Statements or the notes thereto and
except that unaudited Financial Statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 3.7

Patents and Trademarks.  

The Company has, or has rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses, and other intellectual property rights and
similar rights as described in the SEC Reports as necessary or material for use
in connection with their respective businesses and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  The Company has not received a notice (written or otherwise) that any
of the Intellectual Property Rights used by the Company violates or infringes
upon the rights of any person.  To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another person of any of the Intellectual Property Rights.  The
Company has taken reasonable security measures to protect the secrecy,
confidentiality, and value of all of its intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.





4







3.8

Compliance.

The Company: (i) is not in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company under), nor has the Company received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan, or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is not in violation of any
order of any court, arbitrator, or governmental body, and (iii) is, and has not
been, n violation of any statute, rule, r regulation of any governmental
authority, including without limitation all foreign, federal, state, and local
laws applicable to its business and all such laws that affect the environment,
except in each case as could not have or reasonably be expected to result in a
Material Adverse Effect.

3.9

Title to Properties.

The Company owns good and marketable title, free and clear of all Liens (other
than Permitted Liens), to all of the assets owned by it that are Material to the
Company’s business.  The Company owns or leases under valid leases all
facilities, machinery, equipment, and other assets, if and as applicable, that
are necessary for the conduct of its business as conducted as of the date
hereof.  “Permitted Liens” means (i) Liens for taxes, fees, assessments or other
governmental charges not yet due and payable or being contested in good faith by
appropriate proceedings and for which there are adequate reserves on the books
of such Person, (ii) workers or unemployment compensation Liens arising in the
ordinary course of business; (iii) mechanic’s, materialman’s, supplier’s,
vendor’s, landlord’s, carrier’s, warehousemen or similar Liens arising in the
ordinary course of business securing amounts that are not delinquent or past
due; (iv) zoning ordinances, easements and other restrictions of legal record
affecting real property which would not, individually or in the aggregate,
Materially interfere with the value or usefulness of such real property to the
business; and (v) Liens arising from judgments, decrees or attachments.

3.10

Litigation.

There is no proceeding pending or threatened by or against, or affecting the
assets of, the Company (or any of its predecessors), and the Company is not
bound by any order.  No proceeding pending or threatened by or against, or
affecting the assets of, the Company (or any of its predecessors) will or could
reasonably be expected to result in a Material Adverse Change.

3.11

Employees.

3.11.1

The Company has complied in all Material respects with all laws relating to the
hiring of employees and the employment of labor, including provisions thereof
relating to wages, hours, equal opportunity, verification of employment
authorization, collective bargaining, and the payment of social security and
other taxes.  The Company does not have knowledge of any labor relations
problems being experienced by it (including, without limitation, any union
organization activities, threatened or actual strikes or work stoppages or
grievances).

3.11.2

The Company represents and warrants that:  (i) there are no limitations on the
authority of any key employee to remain and be employed in the United States;
(ii) the Company is not delinquent in payments to any of its employees for any
wages, salaries, commissions, bonuses or other direct compensation for any
services performed by them to date or amounts required to be reimbursed to such
employees and upon any termination of the employment of any such employees,
(iii) there is no unfair labor practice complaint against the Company pending
before the National Labor Relations Board or any other governmental entity,
(iv) there is no labor strike, dispute, slowdown, or stoppage





5







actually pending or, to the Company’s knowledge, threatened against or involving
the Company, (v) no labor union currently represents the employees of the
Company, and (vi) to the Company’s knowledge, no labor union has taken any
action with respect to organizing the employees of the Company.  The Company is
not a party to or bound by any collective bargaining agreement or union
contract.

3.12

Related Party Transactions.

Except for stock option agreements, employment agreements, and proprietary
information agreements executed by officers, directors, and employees of the
Company, no current or former Affiliate of the Company is now, or has been
during its existence (i) a party to any contract with the Company, (ii) indebted
to the Company, or (iii) the direct or indirect owner of an interest in any
person that is a present competitor, supplier, or customer of the Company (other
than non-affiliated holdings in publicly held companies), nor does any such
person receive income from any source other than the Company which should
properly accrue to the Company.  “Affiliate” means, with respect to any Person,
any of (a) a director, officer or shareholder holding ten percent (10%) or more
of the capital stock (on a fully diluted basis) of such Person, (b) a spouse,
parent, sibling or descendant of such Person (or a spouse, parent, sibling or
descendant of any director or officer of such Person) and (c) any other Person
that, directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, another Person.  The term
“control” includes, without limitation, the possession, directly or indirectly,
of the power to direct the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

3.13

Offering Exemption.

Based in part upon and assuming the accuracy of the representations of the
Investors in this Agreement, the offering, sale, and issuance of the Purchased
Shares has been, is, and will be, exempt from registration under the Securities
Act, and such offering, sale, and issuance is also exempt from registration
under applicable state securities and “blue sky” laws.  The Company has made all
requisite filings and has taken or will take all action necessary to be taken to
comply with such state securities or “blue sky” laws.

3.14

Capitalization of the Company.

All shares of the capital stock and other securities issued by the Company have
been issued in transactions in accordance with applicable laws governing the
sale and purchase of securities.

3.15

Liabilities.

The Company has no liability or obligation, absolute or contingent (individually
or in the aggregate), including, without limitation, any tax liability due and
payable, which is not reflected on the Financial Statements, other than
(i) liabilities and obligations that would not be required to be since the date
of the most recent interim balance sheet reflected in the Financial Statements
prepared in accordance with GAAP and (ii) liabilities that may have arisen in
the ordinary course of the Company’s business consistent with past practice.
 There were no “loss contingencies” (as such term is used in Statement of
Financial Accounting Standards No.  5 issued by the Financial Accounting
Standards Board in March 1975) that were not adequately provided for on the most
recent interim balance sheet reflected in the Financial Statements.





6







3.16

Tax Matters.

Except for matters that would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, the Company has
filed all necessary federal, state, and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of a tax deficiency that has been asserted or threatened against the
Company.

3.17

Disclosure.

None of this Agreements, any of the exhibits or schedules attached hereto, or
any other written materials, statements, or certificates made or delivered in
connection with the transactions contemplated hereby, contains any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements herein or therein, in the light of the circumstances under which
they were made, not misleading.  

 

ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

As a material inducement to the Company to enter into and perform its
obligations under this Agreement, each of the Investors makes the following
representations and warranties to the Company, which representations and
warranties shall be true, correct and complete in all respects on the date
hereof and on the Closing Dates.

4.1

Authority

The Investor has full power and authority to enter into and to perform this
Agreement and to consummate the transactions contemplated hereby and thereby.
 This Agreement has been executed and delivered by the Investor and constitutes
the valid and binding obligation of the Investor enforceable in accordance with
its terms.  To the Investor’s knowledge, the execution and performance of the
transactions contemplated by this Agreement and compliance with its provisions
by the Investor:  (i) will not violate any provision of law applicable to the
transactions; and (ii) will not conflict with or result in any breach of any of
the material terms, conditions, or provisions of, or constitute a default under
any agreement or other instrument to which the Investor is a party or by which
it or any of its properties is bound, or any decree, judgment, order, statute,
rule, or regulation applicable to the Investor.

4.2

Experience

The Investor is an “accredited investor” within the meaning of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
and, by virtue of its experience in evaluating and investing in private
placement transactions of securities in companies similar to the Company, the
Investor is capable of evaluating the merits and risks of its investment in the
Company and has the capacity to protect its own interests.  

4.3

Information

The Investor has had access to the SEC Reports and has had the opportunity to
review such reports as each has deemed appropriate.   The Investor has also had
access to the Company’s senior management and has had the opportunity to conduct
such due diligence review as each has deemed appropriate.





7







4.4

Investment

The Investor has not been formed solely for the purpose of making this
investment and is acquiring the Purchased Shares for investment for its own
account, not as a nominee or agent, and not with the view to, or for resale in
connection with, any distribution of any part thereof.  The Investor understands
that the Purchased Shares and the Conversion Shares have not been registered
under the Securities Act or applicable state and other securities laws by reason
of a specific exemption from the registration provisions of the Securities Act
and applicable state and other securities laws, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Investor’s representations as expressed herein.

4.5

Brokers or Finders

The Investor has not retained any investment banker, broker, or finder in
connection with the purchase of the Purchased Shares.  The Investor will
indemnify and hold the Company harmless against any liability, settlement, or
expense arising out of, or in connection with, any such claim.

4.6

Right to Rescind

The Investor is aware that his purchase of the Purchased Shares is voidable by
him within three (3) days after his delivery of the Purchase Price to the
Company.

 

ARTICLE V


ADDITIONAL AGREEMENTS

5.1

Reservation of Securities

The Company shall reserve that number of shares of Common Stock as the Investors
are entitled to receive upon conversion of the Purchased Shares.  Prior to the
issuance of any equity securities (or any instrument exercisable for or
convertible into equity securities) and whenever otherwise required, the Company
will amend its Articles of Incorporation and take any such other action as is
necessary to ensure that there is a sufficient quantity of Common Stock into
which the Purchased Shares can be converted.  Such equity securities shall, when
issued and delivered in accordance with terms of the Articles of Incorporation,
be duly and validly issued, fully paid, and non-assessable.

5.2

Survival of Representations, Warranties, and Agreements, Etc.

All representations and warranties hereunder shall survive the Closing.  Except
as otherwise provided herein, all agreements and/or covenants contained herein
shall survive indefinitely until, by their respective terms, they are no longer
operative.

5.3

Consents and Approvals.

At or prior to each Closing Date, the Company and the Investors shall each use
commercially reasonable efforts to obtain any necessary consents, approvals,
authorizations, or orders of, make any registrations or filings with or give any
notices to, any governmental entity or person as is required to be obtained,
made or given by such party to consummate the transactions contemplated by this
Agreement.  





8







5.4

Notification of Certain Matters.

The Company shall give prompt notice to the Investors of (i) the occurrence or
nonoccurrence of any event, other than any event contemplated or permitted by
this Agreement, the occurrence or nonoccurrence of which has caused any
representation or warranty contained in this Agreement to be untrue or
inaccurate in any respect at or prior to any Closing Date, and (ii) any failure
of the Company to comply with or satisfy in any respect any covenant, condition
or agreement to be complied with or satisfied by it hereunder; provided,
however, that the delivery of any notice pursuant to this Section 5.4 shall not
cure such breach or non-compliance or limit or otherwise affect the remedies
available hereunder to the Investors.

5.5

Further Assurances.  

The Company will execute any and all further documents, and take all further
action, which the Investors may reasonably request in order to effectuate the
transactions contemplated by this Agreement.

 

ARTICLE VI


CONDITIONS OF THE INVESTORS’ OBLIGATIONS

The obligations of the Investors to purchase and pay for the Purchased Shares at
the Closings shall be subject to the Investors’ determination prior to the
Closings that each of the following conditions have been satisfied:

6.1

Representations and Warranties.

The representations and warranties of the Company contained in this Agreement
shall be true and correct in all material respects on the Closing Dates, with
the same effect as though made on and as of that date.

6.2

Performance.

The Company shall have performed and complied in all material respects with all
of the agreements, covenants, and conditions in this Agreement required to be
performed or complied with by it at or prior to the Closing Dates, and shall not
be in default under this Agreement.

6.3

Delivery of Documents.

The Company shall have delivered to each Investor each of the documents required
to be delivered by it pursuant to Section 2.1.



ARTICLE VII


CONDITIONS OF THE COMPANY’S OBLIGATIONS

 

The obligations of the Company to sell the Purchased Shares at the Closings
shall be subject to the satisfaction prior to the Closings of the following
conditions:

7.1

Representations and Warranties

The representations and warranties of the Investors contained in this Agreement
shall be true and correct in all material respects on the Closing Dates, with
the same effect as though made on and as of that date.





9







7.2

Performance

The Investors shall have performed and complied in all material respects with
all of the agreements, covenants, and conditions in this Agreement required to
be performed or complied with by it at or prior to the Closing Dates, and shall
not be in default under this Agreement.

7.3

Delivery of Documents

Each Investor shall have delivered to the Company each of the documents required
to be delivered by it pursuant to Section 2.2.

 

ARTICLE VIII


TERMINATION

8.1

Termination

This Agreement may be terminated at any time prior to the Closing Dates (i) by
mutual written consent of the Company and an Investor; or (ii) by either the
Company or an Investors if (A) there shall have been a material breach of any
representation, warranty, covenant, or agreement set forth in this Agreement, on
the part of the Investor, in the case of a termination by the Company, or on the
part of the Company, in the case of a termination by an Investor, which breach
shall not have been cured, in the case of a representation or warranty, prior to
such Closing or, in the case of a covenant or agreement, within five (5)
business days following receipt by the breaching party of notice of such breach,
or (B) any permanent injunction or other order of a court or other competent
authority preventing the consummation of the transactions contemplated hereby
shall have become final and non-appealable, or (iii) due to rescission by an
Investor within three (3) days after such Investor’s delivery of the Purchase
Price to the Company; provided, however, that the right to terminate this
Agreement pursuant to this Section 8.1 shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the consummation of the transactions contemplated
hereby to have occurred.

8.2

Effect of Termination.  

In the event of a termination of this Agreement by either an Investor or the
Company as provided in Section 8.1, written notice thereof shall be given by a
party so terminating to the other party and this Agreement shall forthwith
become void, except that nothing in this Section 8.2 shall release any party
from liability for any breach of this Agreement prior to such termination.

RTICLE IX


MISCELLANEOUS

9.1

No Third Party Beneficiaries

Except as expressly provided herein, this Agreement shall not confer any rights
or remedies upon any person other than the parties and their respective
successors and permitted assigns, personal representatives, heirs, and estates,
as the case may be.

9.2

Entire Agreement

This Agreement and the Articles of Amendment constitute the entire agreement
among the parties hereto and supersede any prior understandings, agreements, or
representations by or among the parties hereto, written or oral, that may have
related in any way to the subject matter of this Agreement, including, without
limitation, any letter of intent dated as of or prior to the date hereof,
between the Company and the Investors.





10

 

 

9.3

Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  The Company may
not assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the Investors.  An Investor may
assign this Agreement and its any rights or interests hereunder without any
prior consent.

9.4

Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  This Agreement may be executed by facsimile.

9.5

Notices

All notices, requests, demands, claims, and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered
personally, telecopied, sent by nationally recognized overnight courier, or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties hereto at the following addresses (or at such other
address for a party as shall be specified by like notice):

If to an Investor:

To the address and fax printed on the signature pages hereto.




If to the Company:

Cleartronic, Inc.

8000 North Federal Highway

Boca Raton, Florida 33487

Facsimile: (561) 953-5073

Attention:  Larry Reid




with a copy to:




All such notices and other communications shall be deemed to have been given and
received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by telecopy, on the date of such delivery, (iii) in
the case of delivery by nationally recognized overnight courier, on the third
business day following dispatch, and (iv) in the case of mailing, on the seventh
business day following such mailing.

9.6

Governing Law

THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICTING PROVISION OR RULE THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF FLORIDA TO BE APPLIED.  





11







9.7

Amendments and Waivers; Investors’ Consent

No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by the Company and the Investors.  No waiver by
any party hereto of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

9.8

Incorporation of Schedules and Exhibits

The schedules and exhibits identified in this Agreement are incorporated herein
by reference and made a part hereof.

9.9

Construction

Where specific language is used to clarify by example a general statement
contained herein, such specific language shall not be deemed to modify, limit or
restrict in any manner the construction of the general statement to which it
relates.  The language used in this Agreement shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction shall be applied against any party hereto.

9.10

Interpretation

Accounting terms used but not otherwise defined herein shall have the meanings
given to them under GAAP.  As used in this Agreement (including all schedules,
exhibits, and amendments hereto), the masculine, feminine, and neuter gender,
and the singular or plural number shall be deemed to include the others whenever
the context so requires.  References to Articles and Sections refer to articles
and sections of this Agreement.  Similarly, references to schedules and exhibits
refer to schedules and exhibits, respectively, attached to this Agreement.
 Unless the content requires otherwise, words such as “hereby,” “herein,”
“hereinafter,” “hereof,” “hereto,” “hereunder,” and words of like import refer
to this Agreement.  The article and section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

9.11

Severability

It is the desire and intent of the parties hereto that the provisions of this
Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
 Accordingly, if any particular provision of this Agreement shall be adjudicated
by a court of competent jurisdiction to be invalid, prohibited or unenforceable
for any reason, such provision, as to such jurisdiction, shall be ineffective,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

9.12

Arbitration

Any dispute arising under or in connection with any matter of any nature
(whether sounding in contract or tort) relating to or arising out of this
Agreement shall be resolved exclusively by arbitration.  





12







The arbitration shall be in conformity with and subject to the applicable rules
and procedures of the American Arbitration Association.  Any arbitration shall
incorporate Chapter 682 of Title XXXIX of the Florida Statutes with respect to
discovery matters.  All parties agree to be (1) subject to the jurisdiction and
venue of the arbitration in Palm Beach County, State of Florida, (2) bound by
the decision of the arbitrator as the final decision with respect to the
dispute, and (3) subject to the jurisdiction of the Superior Court of the State
of Florida for the purpose of confirmation and enforcement of any award.  

[Signature Pages Follow]





13







[Signature Page of the Company]

IN WITNESS WHEREOF, the Company has executed this Subscription Agreement as of
the date first above written.




THE COMPANY:







CLEARTRONIC, INC.




By:   /s/ Larry Reid

Larry Reid

President and Chief Executive Officer



















[Signature Pages of Investors Follows]







 





14







[Signature Page of the Investors]

IN WITNESS WHEREOF, the undersigned Investors have executed this Subscription
Agreement as of the date first above written.




INVESTOR:

Name: Donald M. Coblentz

Signature of Authorized Signatory: /s/ Donald M. Coblentz

Tax ID Number: ###-##-####

Address and Fax Number for Notice:




1907 Coral Reef Drive

Pompano Beach, FL 33062







Subscription Amount: $59,608.62

Shares of Series D Preferred: 119,217







15





